Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 03/11/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over MINKIN (US Pub No. 2018/0165604), in view of Ait-Mokhtar (US Pat No. 10,169,454).
As per claim 1, MINKIN teaches a system comprising:
	a memory storing processor-executable instructions ([0165]); and a processor to execute the processor-executable instructions (i.e. Auto-Curious (AC) can include or be implemented by or as one or more programs that are designed to automate the construction of analytical or other data science workflows and their associated analytical decision-making tools, [0084]) to cause the system to:
	receive a query (i.e. a user can ask a question, [0169]) to execute against a knowledge graph, the knowledge graph (i.e. Domain can be an ontology represented in one or more logical groupings and relationships of Source Features, [0093]) representing information pertaining to a particular ontology domain (i.e. An Analytic Domain can include features and Feature Engineering can be performed in order to build one or more metaspace and their models, [0087]) and the query including at least one variable represented by the knowledge graph (i.e. An App is any endpoint using an autonomous data science workflow, including question graph portals, that use a published Solution in order to deliver analytic content and context. Multiple Apps can reference the same solution and multiple solutions can be used in an App, [0088]);
	examining the knowledge graph (i.e. Domain Digestion can include processes performed after ingestion of data and metadata that acts to prepare sources for mapping to an Analytic Domain, [0094]) to identifying variables (i.e. As an example, this can include suggesting two numerics with expected ranges and names that are a GPS coordinate. This in turn can suggest a numeric field with values like 20160716 as a date or time stamps, [0100]) therein that are also specified in the query (i.e. A Case can be an instance of a domain or one of its Source Features ... a ship and its position at a certain time could be considered a case. Primary key or unique id may require that a datatype has a 1:1 mapping to a source schema and case, [0098]);
generate a model (i.e. Metamodels can be machine learning models generated from data directly sourced from the output of other machine learning model, [0114]; Gestalt Modeling and the use of Overkill Analytics as a Scout style workflow for improving automated workflows, [0197]) based on the query and the identified variables (i.e. Feature can be a name and data attributed to a given case, [0095]) in the knowledge graph, and execution of the model (i.e. Feature Engineering can include creation of new features derived from Source Features that are based on filters, aggregations, and additional calculations, [0096]) providing an answer to the query (i.e. Composite Modeling can include using a combination of primary workflows that may drive a goal metric and model family, as well as any additional levels of complexity for these models for Feature Engineering, [0091]; a user can ask a question ... to output ranked answers, [0169]); and
	transmitting a record of the generated model to a data store and persisting the record in the data store (i.e. Inductive Transfer can be similar to transfer learning, include the storing of knowledge gained, results or solutions, while solving one problem that are subsequently applied to a different but related problem, [0105]).
	MINKIN implicitly teaches “identifying variables therein that are also specified in the query” as Ontology can be a subset of a domains that can describe the relationship between logical entities defined within a particular schema, [0124]; A Schema can be a logical representation of calculations, aggregations, and ontology types that are based on and built from a User Domain using suggestions that are included in implicit modeling and custom rules, [0133].
	MINKIN does not clearly state this limitation.
	Ait-Mokhtar teaches this limitation (i.e. A (connected) relations graph 16 is represented as a set of connected triples of the form <S,P,O> that represent attributes of, or relations between, entities. S is the subject of the triple and refers to an entity, P is a property that represents an attribute or a relation, and O is the object of the triple, i.e., the value of the attribute or the entity to which the subject of the triple is linked, 12, col. 13, lines 44-53; Figs. 2, 3).
It would have been obvious to one of ordinary skill of the art having the teaching of MINKIN, Ait-Mokhtar before the effective filing date of the claimed invention to modify the system of MINKIN to include the limitations as taught by Ait-Mokhtar. One of ordinary skill in the art would be motivated to make this combination in order to extract 

As to claims 7, 13, MINKIN teaches a computer-implemented method, the method comprising:
	extracting (i.e. A Source can be any file, stream, JDBC accessed database, or other input that the system may use for building other components. For example, sources can be ORB Stream, AIS data, [0141]), by a processor, information (i.e. ingesting source analytic assets, including analytic context from a corpus of documents and code, [0197]) from at least one of code (i.e. Ontology Type can be a feature of the Analytic Domain derived from source data types, such as a geospatial coordinate, [0125]; Feature Engineering can include creation of new features derived from Source Features that are based on filters, aggregations, and additional calculations. An example can include converting a series of GPS timestamps for a journey into an index value for waypoint transits, [0096]) and text documentation, the extracted information (i.e. Ingestion can include any processes that receive sources of analytic content and context from initial import that produces internal system data structures, [0104]) conforming to a base ontology and being extracted in the context of a knowledge graph (i.e. Import can be a physical process of loading new data or extending existing data, an incremental import, from files or streams into the system, [0102]);
(i.e. a user can ask a question, [0169]) to execute against a knowledge graph, the knowledge graph (i.e. Domain can be an ontology represented in one or more logical groupings and relationships of Source Features, [0093]) representing information pertaining to a particular ontology domain (i.e. An Analytic Domain can include features and Feature Engineering can be performed in order to build one or more metaspace and their models, [0087]) and the query including at least one variable represented by the knowledge graph (i.e. An App is any endpoint using an autonomous data science workflow, including question graph portals, that use a published Solution in order to deliver analytic content and context. Multiple Apps can reference the same solution and multiple solutions can be used in an App, [0088]);
examining, by the processor, the knowledge graph (i.e. Domain Digestion can include processes performed after ingestion of data and metadata that acts to prepare sources for mapping to an Analytic Domain, [0094]) to identifying variables (i.e. As an example, this can include suggesting two numerics with expected ranges and names that are a GPS coordinate. This in turn can suggest a numeric field with values like 20160716 as a date or time stamps, [0100]) therein that are also specified in the query (i.e. A Case can be an instance of a domain or one of its Source Features ... a ship and its position at a certain time could be considered a case. Primary key or unique id may require that a datatype has a 1:1 mapping to a source schema and case, [0098]);
	generating (i.e. Metamodels can be machine learning models generated from data directly sourced from the output of other machine learning model, [0114]), by the processor, a model (i.e. Gestalt Modeling and the use of Overkill Analytics as a Scout style workflow for improving automated workflows, [0197]) based on the query and the identified variables (i.e. Feature can be a name and data attributed to a given case, [0095]) in the knowledge graph, and execution of the model (i.e. Feature Engineering can include creation of new features derived from Source Features that are based on filters, aggregations, and additional calculations, [0096]) providing an answer to the query (i.e. Composite Modeling can include using a combination of primary workflows that may drive a goal metric and model family, as well as any additional levels of complexity for these models for Feature Engineering, [0091]; a user can ask a question ... to output ranked answers, [0169]); and
	transmitting, by the processor, a record of the generated model to a data store and persisting the record in the data store (i.e. Inductive Transfer can be similar to transfer learning, include the storing of knowledge gained, results or solutions, while solving one problem that are subsequently applied to a different but related problem, [0105]).
It would have been obvious to one of ordinary skill of the art having the teaching of MINKIN, Ait-Mokhtar before the effective filing date of the claimed invention to modify the system of MINKIN to include the limitations as taught by Ait-Mokhtar. One of ordinary skill in the art would be motivated to make this combination in order to extract syntactic relations between entity mentions and other parts of each sentence in the input text in view of Ait-Mokhtar (col. 13, lines 1-3), as doing so would give the added benefit of providing an ontology of elements in the form of a graph in which nodes represent entity classes and edges connecting the nodes represent properties of the entity classes as taught by Ait-Mokhtar (col. 2, lines 25-46).	
As to claims 2, 8, 14, Ait-Mokhtar the generating of the model includes determining a dependency graph of input variables specified in the query and eliminating nodes that depend on variables that are not among the specified inputs (i.e. A relations graph 16 extracted from the input text 14 is mapped to a subgraph (at least a part) of the ontology, such as a subgraph 58. For example, for the simple text input, Lauren Bacall acted in Casablanca, Lauren Bacall maps to the Actor class node, and Casablanca to the Performance class node, col. 4, lines 52-57; See Fig. 2).

As to claims 3, 9, 15, Ait-Mokhtar teaches the processor is further enabled to execute processor-executable instructions to cause the system to:
	add the determined dependency graph to the knowledge graph and further generating the model based on the determined dependency graph (i.e. the querying component 82 generates a query 96 for querying an information source 98, such as a database or knowledge base with a query based on the triples in the extracted graph 16. In another embodiment, the update component 84 updates an information source, such as information source 98, based on some or all of the triples in the graph extracted, col. 5, lines 45-51).

As to claims 4, 10, 16, MINKIN teaches the received query is a given user query and the generated model is executed to compute an answer to the given user query (i.e. a user can ask a question ... to output ranked answers, [0169].

As to claims 5, 11, 17, MINKIN teaches the processor is further enabled to 

	execute the model included in the record to generate an answer to the query (i.e. Composite Modeling can include using a combination of primary workflows that may drive a goal metric and model family, as well as any additional levels of complexity for these models for Feature Engineering, [0091]; a user can ask a question ... to output ranked answers, [0169]); and
	saving the answer to the query in a memory (i.e. Inductive Transfer can be similar to transfer learning, include the storing of knowledge gained, results or solutions, while solving one problem that are subsequently applied to a different but related problem, [0105]).

As to claims 6, 12, 18, Ait-Mokhtar teaches each of the at least one variable represented by the knowledge graph are represented by a Dynamic Bayesian Network (i.e. Since the final aligned subgraph instance should form a tree, this allows the set of alignments to be viewed as a set of random variables organized in Bayesian network forming a tree, col. 20, line 66 to col. 21, line 5).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153